Citation Nr: 0427615	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  96-49 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids, on appeal from an original grant of service 
connection.

2.  Entitlement to service connection for enlarged prostate.  

3.  Entitlement to service connection for cervical 
radiculitis.  

4.  Entitlement to service connection for scoliosis and spina 
bifida occulta.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1978, and again from January 1979 to February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
hemorrhoids, and provided a noncompensable evaluation, 
effective March 1996, and which denied service connection for 
the other issues.  The veteran filed a notice of disagreement 
(NOD) in October 1996.  A statement of the case (SOC) was 
issued in November 1996.  That same month, a substantive 
appeal (VA Form 9) was received.  

In the veteran's November 1996, VA Form 9, he also raised the 
issue of entitlement to service connection for thoracic spine 
disorder.  That issue is not inextricably intertwined with 
any of the issues on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, that issue is referred to the RO 
for appropriate action.  

In February 2004, the claims file was transferred from the 
Providence, Rhode Island RO to the St. Petersburg, Florida 
RO.  

The issues of entitlement to service connection for enlarged 
prostate, cervical radiculitis, and scoliosis and spina 
bifida occulta, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for an increased rating for 
hemorrhoids has been developed and obtained.  

2.  The veteran's single hemorrhoid is no more than mild in 
degree.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hemorrhoids, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, and 4.114, 
Code 7336 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 


VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statement of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent a letter to the veteran in 
August 2003, which asked him to submit certain information, 
and informed him of the elements needed to substantiate a 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he declined.  
In view of this, the veteran is not considered prejudiced by 
any defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO provided the veteran an appropriate VA examination in 
January 1997.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's hemorrhoids since he was last examined.  The 
veteran has not reported receiving any treatment, and there 
are no records suggesting an increase in disability has 
occurred as compared to the 1997 VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  See also VAOPGCPREC 11-
95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Increased Evaluation for Hemorrhoids

Some of the basic facts are not in dispute.  Service 
connection is in effect for hemorrhoids, rated under the 
provisions of Diagnostic Code 7336.  VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003).  

Service connection was established for the aforementioned 
disability by rating decision of August 1996.  A 
noncompensable evaluation was provided for hemorrhoids, 
effective from March 1996.  This evaluation is in effect to 
this date.  This is an initial rating from the grant of 
service connection.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran underwent a VA examination in April 1996.  It was 
noted that the veteran had recently separated from service 
and on separation physical, it was noted that he had an 
external hemorrhoid.  The veteran was unaware of the presence 
of the hemorrhoid prior to the examination.  Physical 
examination revealed a small hemorrhoid at 7 o'clock.  There 
was no perianal excoriation and no history of bleeding or 
soiling.  He denied incontinence or diarrhea.  There was no 
anemia present.  There was no evidence of fecal leakage 
either by history or examination.  The diagnosis was external 
hemorrhoid.  

The veteran complained in his VA 9 that he was not physically 
examined for a hemorrhoid at his April 1996 VA examination.  
He was scheduled for further examination by VA.  

The veteran underwent VA examination in January 1997.  The 
veteran gave a medical history of having problems with 
hemorrhoids for three to four years.  He never saw blood in 
his stool.  Main symptoms were usually burning, itching and 
occasionally, he would feel like a little piece of extra skin 
was around his anal opening.  He never sought medical 
treatment for this problem and would change dietary habits 
when he would get constipated.  He denied any rectal 
bleeding.  He related that he was sometimes unable to 
completely clean himself after a bowel movement, thus soiling 
his pants.  He denied problems with tenesmus, dehydration, or 
malnutrition.  Physical examination revealed a small skin tag 
noted at the inferior portion of the anus.  Hemoccult was 
negative.  The diagnosis was history of hemorrhoids, stable 
at present.  

Under Diagnostic Code 7336, a noncompensable evaluation is 
warranted for hemorrhoids if the hemorrhoids are productive 
of mild or moderate impairment.  In order to warrant a 
10 percent evaluation, hemorrhoids must be large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
warranted for hemorrhoids if there is persistent bleeding 
with secondary anemia or fissures.  

In this claim, the Board is of the opinion that the veteran's 
hemorrhoid is noncompensable in degree.  The hemorrhoid on 
both occasions at VA examination was described as small and 
external.  There was no excessive tissue noted, and no 
complaints of bleeding was made.  Most recently, the single 
hemorrhoid noted was found to be stable.  Based on the 
foregoing, large or thrombotic, irreducible, hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
occurrences, necessary to warrant a compensable evaluation, 
is not shown and the appeal is denied.  



ORDER

An initial compensable rating for hemorrhoids is denied.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for an enlarged prostate, 
cervical radiculitis, and scoliosis and spina bifida, based 
upon service incurrence.  

The veteran underwent VA examination in January 1997.  The 
diagnosis at that time was question of benign prostatic 
hypertrophy.  It was indicated that that the veteran was to 
undergo an ultrasound on the day of the examination to 
determine if there was any problem with his prostate.  A 
review of the record does not show whether the veteran 
underwent an ultrasound, as a copy of the report is not 
associated with the claims folder.  Therefore, additional 
examination is necessary, addressing whether or not the 
veteran has a prostate disorder associated with service.  

Additionally, chiropractor records received for cervical and 
lumbar spine treatment in 1995 through 1996 were associated 
with the claims folder.  Those records appear to have been 
from the Taunton Chiropractor.  However, the photocopies are 
not clear or readable.  It is important that the Taunton 
Chiropractor be contacted and legible copies of those 
treatment records be obtained and associated with the claims 
folder.  

Also, in May 1996, the veteran underwent VA examination of 
his lumbar and cervical spines.  He continued to complain 
about these conditions and he was scheduled for additional 
testing of these areas for January 1997.  This does not 
appear to have been accomplished and most of the 1997 report 
inexplicably discusses the potential for a relationship 
between prostate and orthopedic impairment.  A new 
examination is necessary.   

Accordingly, the case is REMANDED for the following:

1.  Ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 5103A 
and 38 C.F.R. § 3.159 are fully complied with and 
satisfied, including notifying the veteran what 
evidence he needs to submit and what evidence will 
be obtained by VA.  He should also be asked to 
provide any evidence he has in his possession 
regarding his prostate and/or cervical and lumbar 
spine conditions not already of record.  

2.  After obtaining an appropriate release of 
information, the RO should write to the Taunton 
Chiropractor, Taunton, Massachusetts, and attempt 
to obtain any legible copies of records they have 
related to the veteran's cervical and lumbar spine 
conditions, if any.  Associate all correspondence 
and any records received with the claims file.  All 
efforts to obtain these records should be fully 
documented.  

3.  Schedule the veteran for an appropriate urology 
examination to determine the nature and etiology of 
any prostate disorder.  All indicated studies 
should be performed.  The claims folder should be 
provided to and reviewed by the examiner.  The 
examination report should indicate that the review 
has been accomplished.  Based on examination 
findings, historical evidence, and medical 
principles, the examiner should provide a medical 
opinion as to the etiology of any current prostate 
condition and in particular, whether it likely, 
unlikely or at least as likely as not had its onset 
in service.  A rationale should be given for any 
opinion rendered.  

4.  Schedule the veteran for an appropriate VA 
orthopedic examination to determine the nature and 
etiology of any current cervical and lumbar spine 
disorders.  All indicated studies should be 
performed.  The claims folder should be provided to 
and reviewed by the examiner.  The examination 
report should indicate that the review has been 
accomplished.  Based on examination findings, 
historical evidence, and medical principles, the 
examiner should provide a medical opinion as to the 
etiology of any current cervical and lumbar spine 
conditions and in particular, whether it is likely, 
unlikely or at least as likely as not related to 
the veteran's military service and any complaints 
noted therein.  A rationale should be given for any 
opinion rendered.  

5.  The claims should then be re-adjudicated and if 
the benefits sought on appeal remain denied, the 
veteran should be furnished a supplemental 
statement of the case.  After an appropriate period 
of time to respond, the case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



